DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 10/28/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor EP_2081769_B1.
1.	Regarding Claims , Taylor discloses a method for making a film comprising forming a polyurethane layer (“PU layer”) comprising PU resin that is bonded (corresponds to claimed “applied”) to a release liner (corresponds to claimed substrate film) (paragraph 0020). Taylor further discloses having another polyurethane layer (“TPU layer”) that is bonded (corresponds to claimed “applied”) to another release liner with an adhesive there-between (corresponds to claimed substrate film) (paragraph 0020); wherein said polyurethane layer with its release liner (corresponds to claimed laminate) is then directly “bonded” (corresponds to claimed joining) to said another polyurethane layer with said another release liner (paragraph 0020) by use of aging (paragraphs 0043, 0044). Taylor further discloses that said polyurethane resin composition can comprise organic solvents (paragraphs 0038-0040) as well as isocyanates as curing agents (paragraphs 0031, 0032, 0047, 0048, 0052, 0068). Although the claimed interfacial bonding strength is not explicitly disclosed, the Examiner respectfully submits that this can controlled by the laminating methods disclosed by Taylor (paragraphs 0042-0045) wherein certain temperatures and pressures can be modified based on what bonding strength is needed. Applicants have not indicated how the claimed bonding strength is unexpected and surprising.
2.	Regarding Claims 2-4, Taylor discloses that the temperature can be at least 93C (paragraph 0044) and aged for 24 hours (paragraphs 0064, 0065).
3.	Regarding Claim 5, Taylor discloses how the amount of isocyanate can be varied based on the degree of crosslinking (paragraphs 0028-0031).
4.	Regarding Claim 6, Taylor discloses two isocyanate functional groups (paragraph 0027).
5.	Regarding Claim 13, Taylor discloses the claimed range (Example 3: paragraph 0077).
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor EP_2081769_B1, as applied to Claim 1, and further in view of Yokota JP_108383_A (see machine English translation).
6.	Regarding Claims 7-12, Taylor does not disclose the claimed concentrations.
7.	Yokota discloses a cured thermoplastic polyurethane film comprising a polyurethane resin, 3 to 20 parts by weight based on the thermoplastic polyurethane resin of polyisocyanate curing agent, and an organic solvent, wherein the thermoplastic polyurethane resin is a copolymer of a mixture comprising diphenylmethane diisocyanate, a long chain polyol with a number average molecular weight of 850 to 5,000, and a chain extender such as 1,4-butanedil (0009-0011, 0014).
Yokota discloses 69% of the long chain polyol, 25% of the diisocyanate component 5.6% by weight of the chain extender (See Example 5). As to claim 12, a content of a solid content of the polyurethane composition is controlled by the amount of solvent and Yokota discloses a solvent amount (25 to 40% by weight) within the range taught in the instant specification (0014).  Therefore, the solids content would be within the claimed range.  Finally, Yokota discloses improvements in strength and resistance (paragraph 0002).
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polyurethane composition, of Taylor, by trying the materials and concentrations of the afore-described PU resin composition, of Yokota. One of ordinary skill in the art would have been motivated in doing so in order to obtain a composition that is superior in strength and resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 19, 2022